DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The following is an examiner’s statement of reasons for allowance: no prior art teaches the following limitations:
performing a margin-based quantizing step, wherein the margin-based quantizing step comprises: performing a quantization edge changing step, wherein the quantization edge changing step comprises changing the quantization edge of at least one of the quantization levels to generate a plurality of second quantized partial sums; 
performing a second network retraining step, wherein the second network retraining step comprises retraining the convolution neural network with the second quantized partial sums to obtain a second training result; and performing a second accuracy generating step, wherein the second accuracy generating step comprises comparing the second training result with the benchmark training result to generate a second accuracy value; 
wherein the second accuracy value is greater than the first accuracy value.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. US 2019/0188237 generally teaches quantizing convolution networks but does not explicitly teach quantizing partial-sums, [0222] “The latter solution needs to buffer p*N partial sums data which are generally high-precision and unquantized (32 bits), and then p*N*32 bits of storage space is required. It may be seen that, in the typical case where the depth wise convolution results are quantized and the partial sums results are not quantized, if M>4n, the latter solution will save more storage space, otherwise the former solution will save more storage space”
Wu, Yueh-Chi, and Chih-Tsun Huang. "Efficient dynamic fixed-point quantization of CNN inference accelerators for edge devices." generally teaches fixed-point quantization for quantizing partial sums, “we proposed an efficient dynamic fixed-point quantization scheme not only for the input/output features and weights, but also for the partial sums” Wu col. 2 ¶2. Wu however does not teach the above limitations in context with the other limitations.
Lee, Jun Haeng, et al. "Quantization for rapid deployment of deep neural networks." generally teaches further neural network quantizing.
Sun, Xiaoyu, et al. "Computing-in-memory with SRAM and RRAM for binary neural networks.", the closet prior art, generally teaches “a quantization method for a plurality of partial sums of a convolution neural network based on a computing-in-memory hardware” (abstract “In this work, we present two computing-in-memory (CIM) architectures with parallelized weighted-sum operation for accelerating the inference of BNN”), comprising:
“ performing a probability-based quantizing step, wherein the probability-based quantizing step comprises: performing a network training step, wherein the network training step comprises training the convolution neural network to generate the partial sums from the computing-in-memory hardware and then obtain a benchmark training result, and each of the partial sums is in a full precision format” (pg. 3 §2.4 “To minimize the quantization error of the partial sums, we propose to perform nonlinear quantization where quantization edges (or references) are determined via Lloyd-Max algorithm [17] according to the distribution of the partial sums. The idea is to make the quantization edges denser in the center of the distribution thus each quantization level has roughly the same number of partial sums”); 
“performing a quantization-level generating step, wherein the quantization-level generating step comprises generating a plurality of quantization levels for quantizing the partial sums according to a number of each of the partial sums, and each of the quantization levels comprises a quantization edge” (pg. 3 §2.4 “Fig. 4 presents the distribution of partial sums for the VGG-like network on CIFAR-10 with 7 quantization edges and 8 quantization levels. Due to the reduced quantization error, nonlinear quantization achieves significantly better accuracy than linear quantization given the same number of quantization levels”); 
“performing a partial-sum quantizing step, wherein the partial-sum quantizing step comprises quantizing the partial sums at the quantization levels to generate a plurality of first quantized partial sums” (pg. 3 §2.4 “As shown in Fig. 5(a), the inspired VGGlike network achieves an accuracy degradation of only 0.88% with nonlinear quantization and of 74.07% with linear quantization with 8 quantization levels.”); 
“performing a first network retraining step, wherein the first network retraining step comprises retraining the convolution neural network with the first quantized partial sums to obtain a first training result” (pg. 2 §2.1 “we trained BNNs using the algorithm proposed in [4] on the Theano platform. An inspired VGG-like convolutional neural network (CNN) with 6 convolution layers and 3 fully-connected layers was trained for evaluations on CIFAR-10 dataset”); and 
“performing a first accuracy generating step, wherein the first accuracy generating step comprises comparing the first training result with the benchmark training result to generate a first accuracy value” (abstract “Simulation results with 65nm CMOS PDK and RRAM models show that the system with 128×128 sub-array size and 3-bit MLSA can achieve 87.46% for an inspired VGG-like network on CIFAR-10 dataset, showing less than 1% degradation compared to the ideal software accuracy. The estimated energy-efficiency of XNOR-SRAM and XNOR-RRAM shows ~30X improvement compared to the corresponding conventional SRAM and RRAM architectures with sequential row-by-row read-out”)
	However it does not teach the above limitations in context with the other claims. It is noted that while the above claim limitations are mapped, details are missing from the reference that are in the claims, such as comparing to a benchmark, and generating an accuracy based off a training result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124